DETAILED ACTION
                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Information Disclosure Statement
The information disclosure statements filed on 02/26/2020 and 06/14/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-9, 13, 17, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Abraham (US 2014/0264287 A1, hereinafter “Abraham”).

In regards to claim 1, Abraham discloses (See, for example, annotated Fig. 4 attached below) a resonator, comprising: a coplanar waveguide (CPW) structure comprising; 
a first end portion (91) having a first width and configured to be coupled to a first qubit (413); 
a middle portion (92) having a second width that is narrower than the first width (91); and 
a second end portion (93) having a third width that is wider than the second width and configured to be coupled to a second qubit (413).

In regards to claim 13, Abraham discloses (See, for example, annotated Fig. 4 attached below) a quantum bus system, comprising: 
a first qubit (413 proximate to 91); 
a second qubit (413 proximate to 93); and 
a coplanar waveguide (CPW) structure comprising: 
a first end portion (91) having a first width and coupled to the first qubit (413 proximate to 91); 
a middle portion (92) having a second width that is narrower than the first width; and 
a second end portion (93) having a third width that is wider than the second width and coupled to the second qubit (413 proximate to 93).

In regards to claim 21, Abraham discloses (See, for example, annotated Fig. 4 attached below) a method of coupling qubits, comprising: 
coupling a first end portion (91) of a coplanar waveguide (CPW) structure to a first qubit (413 proximate to 91); 
coupling a second end portion (93) of the CPW structure to a second qubit (413 proximate to 93); and 
providing a middle portion (92) of the CPW structure to have a width that is less than a width of the first end portion (91) and a width of the second end portion (93).

In regards to claim 2, Abraham discloses (See, for example, annotated fig. 4 below) the first width is substantially equal to the third width.

In regards to claims 9 and 18, Abraham discloses (See, for example, annotated Fig. 4 below) a length of the first end portion (91) and a length of the second end portion (93) are each shorter than a length of the middle portion (92).

In regards to claims 8, 17 and 23, Abraham discloses (see, for example, annotated Fig. 4 below) the coupling between the first qubit (413/91) and the first end portion (91) is capacitive (See, for example, Par [0023]).

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of CHOW et al. (US 2019/0102691 A1, hereinafter “CHOW”).

In regards to claims 3, 4 and 14, Abraham discloses all limitations of claim 1 above except that the middle portion of the CPW structure is folded; and at least of the first or second end portions has an S structure.
	CHOW while disclosing a plurality qubits teaches (See, for example, Fig. 2) the middle portion of the CPW structure (216) is folded; and at least of the first or second end portions has an S structure (See some of the connecting wires towards some of qubits 215A-215f).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Abraham by CHOW because the quantum computer can improve by the configuration that saves a large number of channels for an implementation of two-qubit gates, and thus provides an improvement to the quantum computing technology by utilizing the signal generating system.


    PNG
    media_image1.png
    498
    644
    media_image1.png
    Greyscale


                                        Allowable Subject Matter
Claims 5-7, 10-12, 15-16, 19-20, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893